DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In light of the amendments to the specification, the objections to the drawings set forth in the non-final office action mailed on December 6, 2021 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3: The claim depends from itself which renders it indefinite as the axle assembly, the vehicle, the axle, the standard nonrotating component, and the axle housing are not previously recited. Examiner notes that it appears claim 3 was meant to depend from claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 2016/0159414 A1).
In regards to claims 1 and 21: Hansen teaches a vehicle (Figure 2 reference 10) equippable with a plurality of wheels or a plurality of track systems (Figure 3 references 20) for engaging the ground, wherein a standard nonrotating component (Figure 3 reference 40) of the vehicle comprises a connector (Figure 4 reference 24) dedicated to connecting a given one of the track systems to the vehicle (Paragraph 0029) and provided during original manufacturing of the standard nonrotating component of the vehicle (MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, II, and III).
In regards to claims 2 and 22: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the standard component of the vehicle is part of an axle assembly of the vehicle (Paragraph 0028).
In regards to claims 3, 23, and 41: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the axle assembly of the vehicle comprises an axle (Figure 3 reference 40) and an axle housing (Paragraph 0028 lines 2-3) that houses the axle and the standard component of the vehicle is the axle housing of the vehicle.
In regards to claims 4 and 24: The vehicles of claims 1 and 21 are taught by Hansen. Hansen further teaches wherein the standard component of the vehicle is a frame of the vehicle (Examiner notes that the standard component 40 is part of the frame 11 of the vehicle).
In regards to claims 5-9, 11, 25-29, 31, 42-46, 48, and 57: The vehicles of claims 1, 4, 5, 21, 25, 26, and 41-43 are taught by Hansen. Hansen further teaches wherein the connector is connected with the adjacent part of the standard component of the vehicle (See Figure 4). Furthermore, MPEP 2113 Paragraph I states “The patentability of a product does not depend on its method of production” (For more information see MPEP 2113 Paragraphs I, II, and IID).
In regards to claims 10, 30, and 47: The vehicles of claims 9, 29, and 46 are taught by Hansen. Hansen further teaches wherein the connector is fastened to the adjacent part of the standard component of the vehicle by a plurality of mechanical fasteners (Figure 4 reference 168).
In regards to claims 12, 32, and 49: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector projects from an adjacent part of the standard component of the vehicle (See Figures 4 and 5).
In regards to claims 13, 33, and 50: The vehicles of claims 12, 32, and 49 are taught by Hansen. Hansen further teaches wherein the connector depends downwardly from the adjacent part of the standard component of the vehicle (See downward projecting arms of portion 62 of 24 in Figure 4).
In regards to claims 14, 34, and 51: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector comprises a bracket (Figure 4 reference 62).
In regards to claims 15, 35, and 52: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector comprises a flange (Figure 5 reference 110).
In regards to claims 16, 36, and 53: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector comprises a plurality of flanges (Figures 4 and 5 references 110 and 112, paragraph 0038 line 1).
In regards to claims 17, 37, and 54: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the connector comprises an opening (Figure 5 reference 114) to receive a shaft (Figure 6 reference 276) interconnecting the connector and the given one of the track systems (See Figure 6).
In regards to claims 18 and 38: The vehicles of claims 4 and 24 are taught by Hansen. Hansen further teaches wherein the vehicle comprises an axle (Figure 4 reference 40) and an axle housing that houses the axle (Paragraph 0028 lines 2-3), and the connector is configured to wrap about the axle housing (See Figures 4 and 5).
In regards to claims 19, 39, and 55: The vehicles of claims 1, 21, and 41 are taught by Hansen.  Hansen further teaches wherein the connector is configured to allow the given one of the track systems to pivot relative to the vehicle (Paragraph 0038).
In regards to claims 20, 40, and 56: The vehicles of claims 1, 21, and 41 are taught by Hansen. Hansen further teaches wherein the vehicle is a construction vehicle (Paragraph 0005). 

Response to Arguments
Examiner acknowledges that the earlier claim set was initially examined. Accordingly, a new non-final rejection over Hansen of the most recent amended claim set is provided. Additionally, applicant’s arguments on page 11 that “Hansen’s attachment assembly 24 is part of a track system itself, not a vehicle’s standard nonrotating component such as a frame or axle assembly of the vehicle.” are found unpersuasive. The attachment assembly 24 of Hansen remains on and is part of the axle assembly of the vehicle, not the track system. Paragraph 0029 of Hansen states: “Note that because the attachment assembly 24 does not interfere with the operation of the wheel hub 52, it need not be removed. This permits a user to connect one or more attachment assemblies to a vehicle and switch between wheels and tracks, as needed or required.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611